Citation Nr: 0840341	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left hydronephrosis, secondary to congenital uretopelvic 
obstruction, status pyeloplasty with elevated blood pressure, 
to include a separate compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran's hydronephrosis status post pyeloplasty is 
not manifested by frequent attacks of colic requiring 
catheter drainage.  

2.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, nor does he have a history of 
diastolic pressure predominantly 100 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hydronephrosis, to include a separate evaluation for 
hypertension, have not been met..  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101, 
§ 4.115b, Diagnostic Code 7509 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in November 2005, after its 
initial adjudication of the claim.  This is not a case in 
which a noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  Although the notice letter did not 
provide all of the information required by Vazquez, the 
veteran was provided the specific criteria for rating the 
disability in the Statement of the Case.  After the VCAA 
letter and issuance of the Statement of the Case, the 
veteran's representative responded saying that all medical 
records are of record and that there are no additional 
records for submission and requested that the claim be 
adjudicated.  In addition, the argument submitted by the 
representative reflects that the representative is aware of 
what is required to substantiate the claim and of what is 
required of the veteran and of VA.  

The Board also acknowledges that the veteran has not been 
provided notice with respect to the effective-date element of 
his claim.  As explained below, the Board has determined that 
an increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned.  
Therefore, the failure to provide notice with respect to this 
element of the claim is no more than harmless error.

Although the veteran was not provided the required notice 
before the initial adjudication of the claim, the record 
reflects that the RO readjudicated the claim following its 
receipt of all pertinent evidence.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time. 

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Hydronephrosis is evaluated under Diagnostic Code 7509, which 
provides a 10 percent evaluation if it is manifested by only 
an occasional attack of colic, with no infection and no 
requirement of catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation requires frequent attacks 
of colic with infection (pyonephrosis), kidney function 
impaired.  Severe hydronephrosis is rated as renal 
dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7509.

For hypertension, Diagnostic Code 7101 applies.  A 10 percent 
rating is applicable for hypertensive vascular disease if 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or there is a history 
of diastolic pressure of predominantly 100 or more and 
continuous medication is required for control blood pressure.  
A 20 percent rating is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hydronephrosis.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran is rated as 10 percent disabled for left 
hydronephrosis, secondary to congenital uretopelvic 
obstruction, status pyeloplasty with elevated blood pressure.  
He appeals this disabling rating, and requests a separate 
evaluation for his hypertension, which he argues should not 
be considered a symptom of hydronephrosis but rather a 
separate condition.

By way of history, service connection for left 
hydronephrosis, secondary to congenital ureteropelvic 
obstruction, status pyeloplasty, was established in a 
December 1970 rating decision , which also rated the 
disability as noncompensably disabling.  A rating decision in 
November 1993 increased the evaluation for this condition to 
10 percent based on complaints of left flank pain and 
elevated blood pressure readings.  In August 2000, a 
separate, compensable evaluation was granted for the 
veteran's left flank pain, determining that the pain is the 
result of adhesions following surgery in service.  The 10 
percent evaluation for hydronephrosis was confirmed and 
continued.  

In a March 2004 VA examination, the examiner indicated that 
in January 2004, the veteran's creatinine was normal at 1.2.  
The veteran had previously had an IVP done with a diuretic, 
which did show some "hang up" in the renal pelvis.  
However, the examiner noted that the veteran does empty 
completely with a diuretic.  The examiner expressed his 
opinion that the veteran's renal function was normal at that 
time.  The veteran had no edema, shortness of breath, chest 
pain, or any other manifestations or complications of 
hypertension.  The examination results do not evidence that 
the veteran has frequent attacks of colic, requiring catheter 
drainage.  In addition, there is no other evidence pertinent 
to the period on appeal showing that the veteran has frequent 
attacks of colic, requiring catheter drainage.  Therefore, 
the disability does not warrant more than a 10 percent rating 
under Diagnostic Code 7509.

The Board has considered whether a separate compensable 
rating is warranted for hypertension; however, based on blood 
pressure readings taken during the period on appeal, the 
criteria for the minimum compensable rating of 10 percent are 
not met.  During a VA examination in March 2004, the 
veteran's blood pressure readings were 132/87, 144/88, and 
134/87.  Moreover, the evidence does not establish a history 
of diastolic readings over 100:  the record of a private 
examination in August 1998 reveals a blood pressure reading 
of 128/82, another reading in an April 2000 record is 140/88, 
and a VA examination in November 2001 disclosed blood 
pressure of 150/92.  September 1992 blood pressure readings 
were 144/96, 138/98 and 152/104 when the veteran was anxious.  
In sum, the evidence does not support that the veteran's 
diastolic pressure is predominantly 100 or more, or that 
systolic pressure is predominantly 160 or more, or that that 
the veteran has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
Thus, a separate compensable evaluation for hypertension is 
not in order.

The Board is aware of the veteran's representative's 
statements to the effect that his high blood pressure is not 
a symptom of his hydronephrosis, as well as a VA examination 
report from July 2000 indicating the examiner's belief that 
the veteran's hypertension is not related to his congenital 
uretopelvic obstruction.  Whether the condition is separately 
rated as noncompensably disabling or is included in the 
rating for hydronephrosis is not a matter of any 
significance.  As explained above, the evidence does not 
support a separate compensable evaluation for hypertension. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left hydronephrosis, secondary to congenital uretopelvic 
obstruction, status pyeloplasty with elevated blood pressure, 
to include a separate rating for hypertension, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


